DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to
Application amendment filed on 04/12/2021.

The amendments filed on 04/12/2021 have been entered.
Applicant’s amendments to claims 1, 9, and 17 have overcome the 35 U.S.C. 112(b) rejection previously set forth in the Office Action mailed on 02/10/2021.
Applicant’s arguments on pages 9-11 of the Remarks filed on 04/12/2021 are considered. The 35 U.S.C 103 rejections previously set forth in the Office Action mailed on 02/10/2021 are withdrawn.


Reasons for Allowance
Claims 1-3, 6-7, 9-11, 14-15, 17-19 and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant prior arts of reference:
Barsness et al (US 2008/0059440 A1), hereinafter Barsness.
Choy et al. (US 5,960,194 A), hereinafter Choy. 

The following is a statement of reasons for the indication of allowable subject matter. 
Barsness teaches a distributed database system server programmed to receive first execution unit data describing a first execution unit of a first database query, the first execution unit data comprising first operand data describing a set of operands for the first execution unit, the first operand data describing at least one operand from a first partition of the distributed database system and at least one operand from a second partition of the distributed database system.  Further, Choy teaches generating a first set of local identifiers describing rows at the first partition and executing the first execution unit at the distributed database system based on the first set of local identifiers describing rows at the first partition.
However, none of the above prior arts, individually or in combination, disclose that after offsetting a first local identifier of the first set of local identifiers by a first amount to generate a first local identifier of the second set of local identifiers and offsetting a second local identifier of the second set of local identifiers by the first amount to generate a second local identifier of the second set of local identifiers; AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3then then generating an index relating at least a portion of the rows at the first partition and at least a portion of the rows of the second partition, wherein the index is based at least in part on the first set of local identifiers; then generating an updated index at least in part by adding a first offset difference to a first local identifier of the index, wherein the first offset difference is a difference between a partition offset for the first partition from the first set of local identifiers and a partition offset for the first partition in a second set of local identifiers; and executing the second execution unit at the distributed database system based at least in part on the updated index..
Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above amended independent claims allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir A. Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
4/16/2021

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162  


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162